EXHIBIT 10 (z)


HERMAN MILLER, INC. LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT

        OPTION AGREEMENT made this ______________, between HERMAN MILLER, INC.
(the "Company") and NAME, an employee of the Company or one of its subsidiaries
(the "Employee"), pursuant to the Herman Miller, Inc. Long-Term Incentive Plan
(the "Plan").

      IT IS AGREED AS FOLLOWS:

        1.        Grant of Option. Pursuant to the Plan and the Original Option,
the Company hereby grants to the Employee the option to purchase ______ shares
of the Company’s common stock, par value $.20 per share, on the terms and
conditions herein set forth (the “Option”). This Option shall not be designated
as an incentive stock option (“ISO”) for purposes of qualifying as such under
the provisions of Section 422 of the Internal Revenue Code of 1986, as amended.

        2.        Purchase Price. The purchase price of the shares covered by
this Option shall be $____ per share. The “Committee” (provided for in Article 3
of the Plan) has determined that such price represents one hundred percent
(100%) of the fair market value of a share of the Company’s common stock on this
date.

        3.        Term of Option. This Option shall expire on ____________,
subject to earlier termination as provided in subsequent paragraphs of this
Agreement.

        4.        Employee’s Agreement. In consideration of the granting of the
Option, the Employee agrees to remain in the employ of the Company for the
lesser of a period of at least twelve (12) months from the date hereof, or a
period commencing on the date hereof and ending upon the Employee’s Retirement
(the “Minimum Employment Period”). Such employment, subject to the provisions of
any written contract between the Company and the Employee, shall be at the
pleasure of the Board of Directors, and this Option Agreement shall not impose
on the Company any obligation to retain the Employee in its employ for any
period. In the event of the termination of employment of the Employee for any
reason during the Minimum Employment Period, this Option shall terminate, unless
this Option becomes exercisable as provided in paragraph 9.

        5.        Exercise of Option.

        (a)        Except as provided in paragraph 9, this Option may be
exercised and Option Shares may be purchased in accordance with the vesting
schedule set forth in paragraph 5(b) below. Subject to that vesting schedule,
this Option may be exercised at any time during the term of this Option, by
written notice to the Company. The notice shall state the number of shares with
respect to which the Option is being exercised, shall be signed by the person
exercising this Option, and shall be accompanied by payment of the full purchase
price of the shares. This Option agreement shall be submitted to the Company
with the notice for purposes of recording the shares being purchased, if
exercised in part, or for purposes of cancellation if all shares then subject to
this Option are being purchased. In the event this Option shall be exercised
pursuant to paragraph 8(c) hereof by any person other than the Employee, such
notice shall be accompanied by appropriate proof of the right of such person to
exercise the Option. Payment of the purchase price shall be made by: (a) cash,
check, bank draft, or money order, payable to the order of the Company; (b) the
delivery by the Employee of unencumbered shares of common stock of the Company
(including Restricted Stock, as defined in the Plan, provided that an equivalent
number of shares issued upon exercise of such Restricted Stock shall be subject
to the same restrictions and conditions during the remainder of the Restriction
Period), with a fair market value on the date of exercise equal to the total
purchase price of the shares to be purchased; (c) the reduction in the number of
shares issuable upon exercise (based on the fair market value of the shares on
the date of exercise); or (d) a combination of (a), (b), and (c). Upon exercise
of all or a portion of this Option, the Company shall issue to the Employee a
stock certificate representing the number of shares with respect to which this
Option was exercised.

-1-

--------------------------------------------------------------------------------



        (b)        Vesting Schedule. On each date set forth below, this Option
will vest and become exercisable with respect to the percentage of Option Shares
set opposite such date if Employee is employed by the Company or a subsidiary as
of such date:

Date Percent of Option
Shares Vested
to Date

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          First Anniversary    33.34 % Second Anniversary    66.68 % Third
Anniversary    100.00 %

        6.        Tax Withholding. The exercise of this Option is subject to the
satisfaction of withholding tax or other withholding liabilities, if any, under
federal, state and local laws in connection with such exercise or the delivery
or purchase of shares pursuant hereto. The exercise of this Option shall not be
effective unless applicable withholding shall have been effected or obtained in
the following manner or in any other manner acceptable to the Committee. Unless
otherwise prohibited by the Committee, Optionee may satisfy any such withholding
tax obligation by any of the following means or by a combination of such means:
(a) tendering a cash payment; (b) authorizing the Company to withhold from the
shares otherwise issuable to Optionee as a result of the exercise of this Option
a number of shares having a fair market value as of the date that the amount of
tax to be withheld is to be determined (“Tax Date”), which shall be the date of
exercise of the Option, less than or equal to the amount of the withholding tax
obligation; or (c) delivering to the Company unencumbered shares of the
Company’s common stock owned by Optionee having a fair market value, as of the
Tax Date, less than or equal to the amount of the withholding tax obligation.

        7.        Transferability of Option. This Option shall not be sold,
transferred, assigned, pledged or hypothecated in any way, shall not be
assignable by operation of law, and shall not be subject to execution, levy,
attachment or similar process. Any attempted sale, transfer, assignment, pledge,
hypothecation or other disposition of this Option contrary to the terms hereof,
and any execution, levy, attachment or similar process upon the Option, shall be
null and void and without effect.

        8.        Termination of Employment.

        (a)        Termination of Employment for Reasons Other Than Retirement,
Disability or Death. In the event the Employee ceases to be employed by the
Company for any reason other than Retirement or on account of Disability or
death, this Option shall, to the extent rights to purchase shares hereunder have
vested at the date of such termination and shall not have been fully exercised,
be exercisable, in whole or in part, at any time within a period of three (3)
months following cessation of the Employee’s employment, subject, however, to
prior expiration of the term of this Option and any other limitations upon its
exercise in effect at the date of exercise.

        (b)        Termination of Employment for Retirement or Disability. In
the event the Employee ceases to be employed by the Company by reason of
Retirement or on account of Disability, this Option shall, to the extent rights
to purchase shares hereunder have vested at the date of such Retirement or
Disability and have not been fully exercised, be exercisable, in whole or in
part, at any time within the period of five (5) years following such termination
of employment, subject, however, to prior expiration of the term of this Option
and any other limitations upon its exercise in effect at the date of exercise.
If the Employee dies after such Retirement or Disability, this Option shall be
exercisable in accordance with paragraph 8(c) hereof.

-2-

--------------------------------------------------------------------------------



        (c)        Termination of Employment because of Death. In the event of
the Employee’s death, this Option shall, to the extent rights to purchase shares
hereunder have vested at the date of death and shall not have been fully
exercised, be exercisable, in whole or in part, by the personal representative
of the Employee’s estate, by any person or persons who shall have acquired this
Option directly from the Employee by bequest or inheritance at any time during
the following periods: (i) if Employee dies while employed by the Company, at
any time within five (5) years after the date of death, or (ii) if Employee dies
during the extended exercise period following termination of employment
specified in paragraph 8(b) above, at any time within the longer time of such
extended period or one year after the date of death, subject, however, in each
case, to the prior expiration of the term of this Option (which shall be the
same as the Original Option) and any other limitations on the exercise of such
Option in effect at the date of exercise.

        (d)        Termination of Option. If this Option is not exercised within
whichever of the exercise periods specified in paragraph 8(a), 8(b) or 8(c) is
applicable, this Option shall terminate upon expiration of such exercise period.

        9.        Changes in Capital Structure. The number of shares covered by
this Option, and the price per share, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of common stock of the
Company resulting from any combination of shares or the payment of a stock
dividend on the Company’s common stock or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company.

        If the Company shall be the surviving corporation in any merger or
consolidation, or if the Company is merged into a wholly owned subsidiary solely
for purposes of changing the Company’s state of incorporation, this Option shall
pertain to and apply to the securities to which a holder of the same number of
shares as are then subject to this Option would have been entitled. A
dissolution or liquidation of the Company or a merger or consolidation in which
the Company is not the surviving corporation, except as above provided, shall
cause this Option to vest and become exercisable in accordance with the terms
and provisions of the Plan.

        In the event of a change in the common stock of the Company as presently
constituted, which is limited to a change of all its authorized shares into the
same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be the shares subject
to this Option.

        Except as expressly provided in this paragraph 9, the Employee shall
have no rights by reason of: (i) any subdivision or combination of shares of
stock of any class; (ii) the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class; or (iii) any
dissolution, liquidation, merger or consolidation or spin-off of assets or stock
of another corporation. Except as provided in this paragraph 9, any issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of stock subject to
this Option.

        The grant of this Option shall not affect in any way the right or power
of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.

        10.        Rights as a Shareholder. The Employee of this Option shall
not have any rights as a shareholder with respect to any shares covered hereby
until Employee shall have become the holder of record of such shares. No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date on which Employee shall have become the
holder of record thereof, except as provided in paragraph 9 hereof.

-3-

--------------------------------------------------------------------------------



        11.        Modification, Extension and Renewal. Subject to the terms and
conditions and within the limitations of the Plan, the Committee, subject to
approval of the Board of Directors, may modify or renew this Option, or accept
its surrender (to the extent not theretofore exercised) and authorize the
granting of a new option or options in substitution therefor (to the extent not
theretofore exercised). Notwithstanding the foregoing, no modification shall,
without the consent of the Employee, alter or impair any rights or obligations
hereunder.

        12.        Postponement of Delivery of Shares and Representations. The
Company, in its discretion, may postpone the issuance and/or delivery of shares
upon any exercise of this Option until completion of such stock exchange
listing, or registration, or other qualification of such shares under any state
and/or federal law, rule or regulation as the Company may consider appropriate,
and may require any person exercising this Option to make such representations,
including a representation that it is the Employee’s intention to acquire shares
for investment and not with a view to distribution thereof, and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of the shares in compliance with applicable laws, rules and
regulations. In such event, no shares shall be issued to such holder unless and
until the Company is satisfied with the accuracy of any such representations.

        13.        Subject to Plan. This Option is subject to the terms and
provisions of the Plan. If any inconsistency exists between the provisions of
this Agreement and the Plan, the Plan shall govern.

        IN WITNESS WHEREOF, this Stock Option Agreement has been executed the
date first above written.

HERMAN MILLER, INC.


By Brian C. Walker
Its Chief Executive Officer


EMPLOYEE SIGNATURE



——————————————



-4-